DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

3.	Claims 1-5 and 7-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, 10, 12-18 and 20 of U.S. Patent No. 10,725,564 B2.
16/939862 (Instant application),
Claims # 1-5 and 7-20
 U.S. Patent No. 10,725,564 B2,
 Claims # 1-6, 8, 10, 12-18 and 20
 1. A method comprising: receiving, with a first electrode of a stylus, a first signal comprising a signal component, the stylus being operable to communicate wirelessly with a device via the first electrode and through a touch sensor of the device; receiving a second signal from a second electrode of the stylus, the second signal comprising a signal component, the first signal and second signal each containing noise having similar characteristics, wherein the first electrode and the second electrode are concentrically arranged about a longitudinal axis of the stylus, and wherein the signal component of the first signal is a first version [AltContent: arrow]the second signal is a second version of the device signal S; removing noise from the first signal by subtracting the second signal from the first signal, including generating an output that is the difference between the first signal and the second signal; and determining the signal component of the first signal based on the output and the signal component of the second signal.

2. The method of claim 1, wherein the first electrode spans between a first distal end and a first proximal end along the longitudinal axis of the stylus, the second electrode spans between a second distal end and a second proximal end along the longitudinal axis of the stylus, and the first proximal end of the first electrode is located distal to the second distal end of the second electrode along the longitudinal axis of the stylus.


3. The method of claim 1, wherein removing noise from the first signal comprises using an operational amplifier.




5. The method of claim 1, wherein the first electrode and the second electrode interpose a third electrode in-between along the longitudinal axis of the stylus.


7. The method of claim 1, comprising: transmitting, with at least one of the first electrode and the second electrode of the stylus, a third signal to the device, in response to the device signal S.


8. A non-transitory computer-readable medium comprising logic, the logic configured to, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, with a first electrode of a stylus, a first signal comprising a signal component, 

9. The non-transitory computer readable medium of claim 8, wherein the first electrode spans between a first distal end and a first proximal end along the longitudinal axis of the stylus, the second electrode spans between a second distal end and a second proximal end along the longitudinal axis of the 


10. The non-transitory computer-readable medium of claim 8, wherein removing noise from the first signal comprises using an operational amplifier.


11. The non-transitory computer-readable medium of claim 8, wherein the operations comprise: multiplying by a gain factor the output that is the difference between the first signal and the second signal.

12. The non-transitory computer-readable medium of claim 8, wherein the operations comprise: transmitting, with at least one of the first electrode and the second electrode of the stylus, a third signal to the device, in response to the device signal S.

13. A stylus comprising: a plurality of electrodes; a non-transitory computer-readable medium comprising logic, the logic configured to, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, with a first electrode of the plurality of electrodes, a first signal comprising a signal component, the signal component of the first signal having an unknown quantity, the stylus being operable to communicate wirelessly with a device via the first electrode and through a touch sensor of the device; receiving a second signal from a second electrode of the stylus, the second signal comprising a signal component, the first signal and second signal each containing noise having similar characteristics, the signal component of the second signal associated with a known quantity, wherein the first electrode and the second electrode are concentrically arranged about a longitudinal axis of the stylus, and wherein the signal component of the first signal is a first version of a device signal S and the signal component of the second signal is a second version of the device signal S; removing noise from the first signal by subtracting the second signal from the first signal, including generating an output that is the difference between the first signal 

14. The stylus of claim 13, wherein the first electrode spans between a first distal end and a first proximal end along the longitudinal axis of the stylus, the second electrode spans between a second distal end and a second proximal end along the longitudinal axis of the stylus, and the first proximal end of the first electrode is located distal to the second distal end of the second electrode along the longitudinal axis of the stylus.


15. The stylus of claim 13, wherein the first electrode is located in a tip region of the stylus.

16. The stylus of claim 13, wherein removing noise from the first signal comprises using an operational amplifier.

17. The stylus of claim 13, wherein removing noise from the first signal comprises using a digital comparator.


18. The stylus of claim 13, wherein the operations comprise: multiplying by a gain factor the output that is the difference between the first signal and the second signal.

19. The stylus of claim 13, wherein determining the unknown quantity of the signal component of the first signal based on the output and the known quantity associated with the signal component of the second signal comprises summing the output and the known quantity associated with the signal component of the second signal.

20. The stylus of claim 13, wherein the operations comprise: transmitting, with at least one of the first electrode and the second electrode of the stylus, a 


2. The method of claim 1, wherein comparing the first signal with the second signal comprises comparing the first signal with the second signal using an operational amplifier of the stylus.


4. The method of claim 1, wherein the first electrode and the second electrode interpose a third electrode in-between along the longitudinal axis of the stylus.


5. The method of claim 1, comprising: transmitting, wirelessly with at least one of the first electrode and the second electrode of the stylus, a third signal to the device, in response to the bit sequence transmitted by the device as a synchronization signal.

6. A non-transitory computer-readable medium comprising logic, the logic configured to, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, wirelessly with a first [AltContent: arrow]second distal end and a second proximal end along the longitudinal axis of the stylus, and the first proximal end of the first electrode is located distal to the second distal end of the second electrode along the longitudinal axis of the stylus wherein the first electrode and the second electrode are concentrically arranged about the longitudinal axis of the stylus, and wherein the signal component of the first signal is a first version of a device signal (S) and the signal component of the second signal is a second version of the device signal S; removing noise from the first signal by subtracting the second signal from the first signal, including generating an output that is the difference between the first signal and the second signal; determining the 

8. The non-transitory computer-readable medium of claim 6, wherein comparing the first signal with the second signal comprises comparing the first signal with the second signal using an operational amplifier.

10. The non-transitory computer-readable medium of claim 6, wherein the stylus is further operable to multiply by a gain factor the output of the comparison of the first signal with the second signal.

12. The non-transitory computer-readable medium of claim 6, wherein the operations comprise: transmitting, wirelessly with at least one of the first electrode and the second electrode of the stylus, a third signal to the device, in response to the bit sequence transmitted by the device as a synchronization signal.

13. A stylus comprising: a plurality of electrodes; a non-transitory computer-readable medium comprising logic, the logic configured to, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, wirelessly with a first electrode of the plurality of electrodes, a first signal comprising a signal component, the signal component of the first signal having an unknown quantity, the stylus being operable to communicate wirelessly with a device via the first electrode and through a touch sensor of the device; receiving a second signal from a second electrode of the stylus, the second signal comprising a signal component, the first signal and second signal each containing noise having similar characteristics, the signal component of the second signal associated with a known quantity, wherein the first electrode spans between a first distal end and a first proximal end along a longitudinal axis of the stylus, the second electrode spans between a second distal end and a second proximal end along the longitudinal axis of the stylus, and the first proximal end of the first electrode is located distal to the second distal end of the second electrode along the longitudinal axis [AltContent: arrow]second electrode are concentrically arranged about the longitudinal axis of the stylus, and wherein the signal component of the first signal is a first version of a device signal (S) and the signal component of the second signal is a second version of the device signal S; removing noise from the first signal by subtracting the second signal from the first signal, including generating an output that is the difference between the first signal and the second signal; determining the unknown quantity of the signal component of the first signal based on the output and the known quantity associated with the signal component of the second signal; and synchronizing the stylus with the device using a bit sequence extracted from the determined signal component of the first signal.

14. The stylus of claim 13, wherein the first electrode is located in the tip of the stylus.

15. The stylus of claim 13, wherein comparing the first signal with the second signal comprises comparing the first signal with the second signal using an operational amplifier.

16. The stylus of claim 13, wherein comparing the first signal with the second signal comprises comparing the first signal with the second signal using a digital comparator.

17. The stylus of claim 13, wherein the stylus is further operable to multiply by a gain factor the output of the comparison of the first signal with the second signal.

18. The stylus of claim 13, wherein determining the unknown quantity of the signal component of the first signal based on the output and the known quantity associated with the signal component of the second signal comprises summing the output and the known quantity associated with the signal component of the second signal.

20. The stylus of claim 13, wherein the operations comprise: transmitting, wirelessly with at least one of the first electrode and the second electrode of the stylus, a third signal to the device, in response .

 Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in claim 1 of the instant application recites “[a] method comprising: receiving, with a first electrode of a stylus, a first signal comprising a signal component, the stylus being operable to communicate wirelessly with a device via the first electrode and through a touch sensor of the device; receiving a second signal from a second electrode of the stylus, the second signal comprising a signal component, the first signal and second signal each containing noise having similar characteristics, wherein the first electrode and the second electrode are concentrically arranged about a longitudinal axis of the stylus, and wherein the signal component of the first signal is a first version of a device signal S and the signal component of the second signal is a second version of the device signal S; removing noise from the first signal by subtracting the second signal from the first signal, including generating an output that is the difference between the first signal and the second signal; and determining the signal component of the first signal based on the output and the signal component of the second signal” which reads on “[a] method comprising: receiving, wirelessly with a first electrode of a stylus, a first signal comprising a signal component, the stylus being operable to communicate wirelessly with a device via the first electrode and through a touch sensor of the device; receiving a second signal from a second electrode of the stylus, the second signal comprising a signal component, the first signal and second signal each containing noise having similar characteristics,… , wherein the first electrode and the second electrode are concentrically arranged about the . 
Allowable Subject Matter
4. 	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692